Citation Nr: 0811334	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  02-12 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include the residuals of an acute myocardial 
infarction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1977 to 
January 1979; he also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.  In July 2003, the 
veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge at the North Little Rock RO 
(videoconference hearing); a copy of the transcript is 
associated with the record.  In February 2004 and January 
2007, the Board remanded the case for additional development; 
it is again before the Board for further appellate 
consideration.  

FINDINGS OF FACT

1.  The veteran served on inactive duty training (INACDUTRA) 
from August 11 to 12, 1990.

2.  The veteran was no longer on INACDUTRA, was not traveling 
to or from any duty, and was not approved for INACDUTRA on 
the evening of August 12, 1990, when he experienced a 
myocardial infarction.

3.  There is no competent medical evidence showing the 
veteran's INACDUTRA service aggravated his cardiovascular 
disability, ateriosclerotic heart disease, and caused his 
acute myocardial infarction.


CONCLUSION OF LAW

A cardiovascular disability, to include residuals of a 
myocardial infarction, were not incurred in, or aggravated by 
active service or by INACDTURA.  38 U.S.C.A. 
§§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.6, 3.102, 3.303 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in February 2005 and January 2007 that fully 
addressed all four notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a January 2008 supplemental statement of 
the case issued after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice was 
not provided until January 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records, 
Social Security Administration (SSA) records and lay 
statements have been associated with the record.  The veteran 
was provided an opportunity to set forth his contentions 
during the July 2003 hearing before the undersigned Veterans 
Law Judge.  The appellant was afforded a VA medical 
examination on October 2007.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  In order to prevail in a claim for 
service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing active duty for training (ACDUTRA), for residuals 
of injury incurred or aggravated during inactive duty 
training (INACDUTRA), or for residuals of an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
which occurred during INACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002); 38 C.F.R. § 3.6.  Presumptive periods 
do not apply to ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

The Board notes that, in the present case, the claimant has 
not asserted that the cardiovascular disorder was incurred 
during his period of active service from January 1977 to 
January 1979, or during any applicable presumptive period.  
Coronary artery disease (or a myocardial infarction) was not 
diagnosed during his period of active service.  His 
separation examination report reflects cardiovascular 
evaluations and blood pressure readings that were within 
normal limits.  There is no indication in the record that any 
type of heart disorder was manifested to a compensable degree 
within one year of his discharge. 

The veteran suffered an acute myocardial infarction on the 
evening of August 12, 1990, after returning home from two 
days of INACDUTRA.  At his video-conference hearing, the 
veteran contended that he began feeling bad during the period 
of INACDUTRA and that there was a strain or an aggravation as 
a result of his INACDUTRA that may have furthered a 
preliminary diagnosis that he had about two weeks prior which 
caused his myocardial infarction.  

Service medical records do not show any treatment for the 
veteran during his INACDUTRA drill from August 11 to 12, 
1990.  Private medical records reflect that, on the evening 
of August 12, 1990, the veteran was treated at an emergency 
room and admitted with chest pain, shortness of breath and 
pain in both arms that began approximately 30 minutes 
earlier.  The veteran was diagnosed with an acute myocardial 
infarction which occurred at about 10 in the evening on 
August 12.  The private medical examiner indicated that the 
veteran had been seen a few weeks prior complaining of 
substernal chest discomfort.  He was given topical nitrates 
and told to return several weeks later.  However, before he 
could return, he was admitted to the hospital and suffered 
his myocardial infarction.  Private medical records reflect 
that, two days after he was admitted to the hospital with 
chest pain, the veteran was transferred to another hospital 
for insurance reasons and underwent coronary bypass surgery.  
Private medical records reflect that the veteran underwent 
another coronary bypass surgery in May 1999.

In an August 2003 letter, the veteran's private physician who 
initially treated him for his heart attack indicated that the 
veteran had an acute myocardial infarction on or about August 
12, 1990 and that the pain had originated two days prior at 
which time he sought treatment at a medical clinic.  The 
physician noted that the veteran was seen at the clinic, 
evaluated and discharged home and that two days later he 
suffered an acute myocardial infarction at about 10 pm Sunday 
evening.  The physician stated that it was likely that the 
veteran began having the symptoms that hailed the onset of 
his myocardial infarction on or about that Thursday, and that 
it did appear that the veteran's symptoms perceived his 
infarction by at least two days as best as he could tell 
based on his enzymes and his history.

An October 2007 VA examination report shows that the veteran 
had chest pain two weeks prior to the weekend drill of August 
11 and 12, 1990.  He was prescribed sublingual nitroglycerin 
and told to return for follow up later.  He had not required 
any of the nitroglycerin and had not returned for follow up 
prior to the weekend drill.  He reported to the examiner that 
he did not feel well during the weekend and had some 
exertional dyspnea but no definite chest pain.  After getting 
home around 9 pm, the veteran did develop some epigastric and 
chest pain which he first thought was heartburn.  He took 
some of the nitroglycerin but did not get any relief.  He was 
then seen in the emergency room and was admitted and found to 
have an acute myocardial infarction.  He subsequently had 
coronary artery bypass surgery.  In 1999, he required a 
second coronary artery bypass.  An angiography from 1999 
showed multiple vessel coronary disease but collateral 
circulation.  The veteran was treated with a course of EECP 
with some improvement on symptoms.  He had not had any 
subsequent stenting or surgery.  Upon examination, the 
veteran's chest was clear, his heart had a regular rhythm, 
strong sounds and no murmur or gallop.  The diagnosis was 
arteriosclerotic heart disease, class 2b.  The examiner 
opined that the symptoms the veteran was having were more 
likely than not cardiac and that it was much more likely than 
not that the veteran had arteriosclerotic disease prior to 
the weekend drill of August 11 and 12, 1990.  It was less 
likely than not that his job as an instructor contributed to 
the progression of the disease and the heart attack which 
occurred on the evening of August 12, 1990.  It was more 
likely than not that his angina was unstable and that he 
would have had myocardial infarction sometime in the 
immediate period of time if it had not occurred at that time.  
His ejection fraction at last measurement was normal and he 
did not have continuing angina at his current level of 
activity.

The veteran asserts that he was seen in a clinic for chest 
pain a few weeks prior to his INACDUTRA drill of August 11 
and 12, 1990.  He contends that this drill aggravated his 
cardiac condition, later found to be arteriosclerotic heart 
disease, and caused his August 12, 1990 myocardial 
infarction.  The Board finds that there is no competent 
medical evidence that supports this contention.  Private 
medical records show treatment for the veteran beginning the 
evening of August 12, 1990 for acute myocardial infarction; 
however, none of these examiners linked the veteran's heart 
attack with aggravation of a cardiac condition by his 
INACDUTRA drill.  In addition, the October 2007 VA examiner 
opined that it was much more likely than not that the 
veteran's arteriosclerotic disease was present before the 
August 1990 INACDUTRA drill, that his angina was unstable and 
that he would have had myocardial infarction sometime in the 
immediate period of time if it had not occurred at that time.  
He further concluded that it was less likely than not that 
his job as an instructor contributed to the progression of 
the disease and the heart attack which occurred on the 
evening of August 12, 1990.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same. Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The private physician who first treated the 
veteran upon his admission to the hospital for his heart 
attack submitted an August 2003 letter in which he stated 
that it was likely that the veteran began having the symptoms 
that hailed the onset of his myocardial infarction on or 
about the Thursday prior to his heart attack, and that it did 
appear that the veteran's symptoms began before his 
infarction by at least two days.  While the examiner did not 
opine that the veteran's INACDUTRA aggravated his condition 
and led to his heart attack, he indicated that symptoms of 
the veteran's heart attack were present while he was on 
INACDUTRA.  The examiner opined that the veteran's symptoms 
began on the Thursday prior to his heart attack, and that he 
was seen for chest pain two days prior to his heart attack on 
Sunday evening.  However, this would mean his symptoms began 
to manifest in the day prior to his INACDUTRA and this is not 
reflected in the evidence of record.  The veteran has 
repeatedly reported that he went to a clinic for chest pain a 
few weeks prior to his myocardial infarction and that he had 
not needed the nitroglycerin for pain until he was home after 
his weekend INACDUTRA drill.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995).  As such, the Board does not 
find the August 2003 physician's statement to be of probative 
value.

In the absence of in-service treatment and competent medical 
evidence linking a disorder to service, additional 
development is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  Thus, the preponderance of the 
medical evidence is against service connection for a 
cardiovascular disability, to include the residuals of an 
acute myocardial infarction, and the service-connection claim 
for a cardiovascular disability, to include the residuals of 
an acute myocardial infarction, is denied.  

The veteran has submitted a lay statement from a fellow 
soldier who served on INACDUTRA with him on the weekend drill 
of August 11 to 12, 1990, who asserts that he observed that 
the veteran stated he was not feeling well throughout the 
weekend.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience, but is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This lay statement is not offered in order to 
make a medical diagnosis, but instead is offered to 
corroborate the veteran's assertions that he was not feeling 
well throughout the weekend.  While the veteran and his 
fellow soldier are competent to convey the fact that he was 
not feeling well, with no apparent medical expertise or 
training, they are not competent to comment on the presence 
or etiology of a medical disorder.  Rather, medical evidence 
is needed to that effect.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a cardiovascular disability, to 
include the residuals of an acute myocardial infarction, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


